*99On Rehearing.
[Decided February 5, 1915.]
Per Curiam.
The respondent has filed a motion for a modification of the opinion heretofore filed herein, in which the conclusion was reached that the judgment appealed from should be reversed. As appears from the first opinion, this was a condemnation case brought by the city in which it was sought to condemn adjacent property for the purpose of widening Rainier avenue. The improvement affected more than 1,200 distinct pieces of property, and 3,500 parties respondent, upon which 1,417 verdicts were entered, but only one judgment. From this judgment the railway company only appealed. We think it is evident from a reading of the first opinion that the order of the court as to the reversal of the judgment was to affect the railway company only, and not disturb the judgment as to the other parties who took no appeal; but inasmuch as the judgment affects so many distinct pieces of property, we have concluded, in the interest of certainty, to modify the original opinion so that the same will read in the last line thereof: “The judgment is reversed only as to the appellant Seattle, Renton & Southern Railway Company.”